Case 1:16-cr-20897-PAS Document 162 Entered on FLSD Docket 09/25/2019 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   Case No.: 16-20897-CR-SEITZ

  UNITED STATES OF AMERICA

              v.

  PRINCESS CRUISE LINES, LTD.,

        Defendant.
                                           /




      STATUS REPORT BY PRINCESS CRUISE LINES, LTD. TO BE CONSIDERED
              DURING STATUS CONFERENCE ON OCTOBER 2, 2019




   Markus/Moss PLLC                                 DECHERT LLP
   40 N.W. Third Street                             1095 Avenue of the Americas
   Penthouse One                                    New York, NY 10036
   Miami, FL 33128

                          Attorneys for Defendant Princess Cruise Lines, Ltd.
Case 1:16-cr-20897-PAS Document 162 Entered on FLSD Docket 09/25/2019 Page 2 of 8



         Defendant, Princess Cruise Lines, Ltd. (“Princess”), the wholly owned subsidiary of

  Carnival Corporation & plc (“Carnival”) (collectively referred to herein as the “Company”),

  respectfully submits this status report in advance of the status conference scheduled for October 2,

  2019. In addition to the narrative provided in this report, attached as Exhibit A is the Company’s

  quarterly tracking chart summarizing the status of corrective and preventive actions taken in

  response to final audit findings by the Third Party Auditor (the “TPA”) and various other incidents.

         I.      Culture Survey

         Carnival appreciates receiving the results of the Environmental Compliance Culture

  Survey conducted by PROPEL SAYFR, and it recognizes that the results of the survey demonstrate

  that the Company has much work to do to improve its culture. Carnival will not attempt to explain

  away an assessment that concludes that its compliance culture is less mature than 73% of other

  companies in the maritime and similar industries; it will strive to change the situation.

         Certain of Propel’s findings, as well as the Court Appointed Monitor’s (“CAM”)

  commentary, are particularly illuminating and will inform Carnival’s response going forward. For

  example, Carnival recognizes the need to address the phenomenon observed by Propel and the

  CAM that the Company gives the impression that it cares exclusively about employees’

  professional competency at the expense of fostering a welcoming culture. See CAM Report at 17,

  25. Although demanding professional competence is essential in an industry in which safely

  navigating millions of passengers across the globe is of paramount concern, the Company can

  evolve to excel in both competence and culture. Carnival is encouraged by Propel’s observation

  that a higher than average number of employees used the survey to provide comments expressing

  positivity and pride. Based on this, Carnival believes that, despite the poor overall results, there

  are pockets of a positive culture that can provide a strong foundation for the work ahead.



                                                   1
Case 1:16-cr-20897-PAS Document 162 Entered on FLSD Docket 09/25/2019 Page 3 of 8



         Carnival has retained a consulting firm to help it analyze and design a program to address

  the issues raised in Propel’s survey. Although the efforts to improve the culture of a company

  with more than 120,000 employees will inevitably extend beyond the term of the ECP, Carnival

  hopes appreciably to improve its culture by the time Propel conducts the second stage of its survey

  at the end of the ECP.

         II.     Restructured Ethics & Compliance Department

         Carnival has provided the Court with several submissions explaining that it is improving

  its compliance function by creating a corporate-wide Ethics & Compliance Department led by its

  newly-hired Chief Ethics & Compliance Officer (“CECO”), Peter Anderson. The Company’s

  Environmental Corporate Compliance Manager (“ECCM”), Chris Donald, will continue to lead

  Carnival’s environmental compliance initiatives and will report directly to Mr. Anderson.

  Carnival’s submissions culminated in a final action plan outlining its restructuring, which Carnival

  submitted on September 13.       The final plan reflects Carnival’s adjustments in response to

  comments received from the CAM and the TPA about the Company’s initial plan.

         The CAM has continued to raise concerns about the final version of Carnival’s action plan.

  These concerns primarily relate to the authority of the CECO and the ECCM and their ability to

  exercise substantive control over the Company’s financial planning process. The Company

  welcomes the CAM’s continued assessment of these issues. Carnival is confident the CECO and

  ECCM have the necessary authority contemplated in the ECP and the agreement resolving

  Princess’s probation violations that will address the CAM’s concerns. The Company will make

  any necessary adjustments as it observes how the relationships among these executives and the

  other members of Carnival’s senior management unfold in practice. Carnival looks forward to

  demonstrating to the CAM, the Court, and the public that it has adopted effective ways of working



                                                   2
Case 1:16-cr-20897-PAS Document 162 Entered on FLSD Docket 09/25/2019 Page 4 of 8



  when it comes to protecting the environment, and providing the resources necessary to achieve

  those goals.1

         The Company will not burden the Court by repeating the details of its compliance

  restructuring plan, and Mr. Anderson will be available to address any questions the Court has about

  the restructuring at the October 2 status conference.

         III.     Restructuring Investigations Department

         The Court has noted the slow pace of Carnival’s progress in restructuring its investigations

  department to create its new Incident Analysis Group. As directed by the Court, the head of the

  Incident Analysis Group will be available at the October 2 status conference. The CAM correctly

  notes that the benchmark dates in the recommended restructuring timeline that an outside

  consultant proposed to Carnival in late 2018 have lapsed. See CAM Report at 46. Once Carnival

  decided to hire an external candidate to lead the new department rather than to promote from

  within, the Company determined that it would be best for that new candidate to participate in the

  restructuring, even though that would lead to some delays in the restructuring timeline.

         As the CAM explained, the new head of the Incident Analysis Group has been working on

  drafting a significant volume of new procedures to provide greater guidance to an expanded team

  of investigators. See CAM Report at 51. These procedures will outline a method for root cause

  analysis, and they will encourage investigators to avoid simply attributing incidents to human

  error, without also looking into potential deficiencies in Carnival’s procedures or training. The




  1
         The CAM notes that although Carnival’s initial plan included the ECCM in the list of
         people who will comprise the CECO’s Executive Compliance Committee, the ECCM
         was inadvertently omitted from the revised list set forth in the final version of the plan.
         See CAM Report at 38. This was an oversight, and Carnival confirms that the ECCM
         will be a member of the committee.

                                                   3
Case 1:16-cr-20897-PAS Document 162 Entered on FLSD Docket 09/25/2019 Page 5 of 8



  department’s investigators will begin receiving training that conforms to these new principles

  before the end of this year.

         IV.     Food Waste Management

         The ECCM, Chris Donald, has led groups of Tiger Teams that visited 30 ships to assess

  the manner in which the Company handles food waste. Based on the reviews these teams

  conducted, the ECCM provided the CAM, TPA, and Interested Parties with a list of specific actions

  aimed to improve how Carnival manages food waste, with particular attention to the proper

  disposal of non-food items such as plastic.          These actions include implementing specific

  procedures, testing new types of equipment, and evaluating the feasibility of changes to Carnival’s

  food procurement process, among other things. These tasks will be completed according to the

  timetables specified in the plan that the ECCM provided to the CAM, TPA, and Interested Parties.

         One important aspect of the changes is Carnival’s plan to use new food waste digesters,

  which are bioreactors that eat food and produce an effluent that is treated as gray water. These

  digesters will reduce the likelihood of non-food items being discharged with food waste because

  non-food items are not eaten by the digester and can be picked out and discharged properly.

  Carnival is testing different types of food digesters and will rapidly install them once testing is

  complete.

         In addition to adjusting the process by which Carnival manages waste onboard its ships,

  the Company is also working to reduce the amount of food waste it creates and single-use plastics

  it consumes. In furtherance of that effort, Carnival has calculated the amount of single-use plastic

  items that it procured in fiscal year 2018, which it will use as a baseline to assess its progress

  towards the 50% reduction target in the agreement resolving Princess’s probation violations. See

  DE 134. During the first two weeks of October, Carnival will also implement a new process for

  measuring the weight of food waste, which will enable the Company to measure food waste across
                                                   4
Case 1:16-cr-20897-PAS Document 162 Entered on FLSD Docket 09/25/2019 Page 6 of 8



  its Brands in a uniform manner going forward so that Carnival can measure its compliance with

  its 10% reduction target for food waste. Id.

         The ECCM will be available at the October 2 status conference to answer any questions

  that the Court may have about Carnival’s work to manage the disposal of food waste.

         V.      Environmental Incidents & Metrics

         The CAM notes that improper discharges and other environmental incidents have

  continued to occur on Carnival’s ships. Many of the specific incidents that the CAM identified in

  his report occurred on Holland America Group ships while operating in Alaska. See CAM Report

  at 89. Holland America Group has commissioned two third-party studies that began in late 2018

  to address this problem: one that sought to identify numerous factors that contribute to improper

  discharges and another that specifically assessed the workload of crew members on Holland

  America Group ships. Holland America Group has developed a series of tasks designed to address

  the issues revealed by these studies, and the implementation of those tasks is in progress.

         As directed by the Court, Carnival has exchanged proposals with the Department of Justice

  about how to measure different types of environmental incidents and other environmental

  performance indicators throughout the remainder of the ECP. Carnival has already been providing

  the CAM, TPA, and Interested Parties with measures of certain waste streams on a quarterly basis

  pursuant to the ECP, and it will draw upon this process to inform the Court about its performance.

  Carnival also tracks data about environmental incidents and initiatives and compiles that data in a

  quarterly HESS, Technical, Regulatory, and Sustainability Report, which it makes available to

  senior management and the HESS Committee of the Board of Directors. Attached as Exhibit B

  is a summary of that information prepared by Carnival’s Chief Maritime Officer, Vice Admiral

  (ret.) William Burke.



                                                   5
Case 1:16-cr-20897-PAS Document 162 Entered on FLSD Docket 09/25/2019 Page 7 of 8



         Carnival has also taken steps to improve the manner in which it reports environmental

  incidents to federal and state regulators in the United States and to each ship’s flag state. As

  required by the agreement resolving Princess’s probation violations, this effort culminated in a

  new group of procedures in Carnival’s Global HESS management system. Carnival published the

  final version of these procedures on September 18, 2019. As with Carnival’s plan to restructure

  the Ethics & Compliance Department, the Company made adjustments to the new procedures in

  response to comments provided by the CAM and the TPA, and the CAM has noted that some of

  his concerns remain. See CAM Report at 95. Carnival will continuously assess whether these

  procedures prove to be effective in practice and will make whatever adjustments are necessary to

  ensure compliant reporting to regulatory authorities in the United States and its ships’ flag states.




                                                * * *




                                                    6
Case 1:16-cr-20897-PAS Document 162 Entered on FLSD Docket 09/25/2019 Page 8 of 8




         VI.     Conclusion

         The team at Carnival believes that it has taken substantial steps to improve its

  environmental compliance efforts. Of course, the culture survey conducted by PROPEL SAYFR

  indicates that the Company still has a long way to go to reach the standard to which it holds itself.

  The Company is ready and willing to put its full effort towards improving. Several members of

  Carnival’s senior management will be available at the upcoming status conference to answer any

  questions the Court has about the topics discussed in this report and the CAM Report.

         Dated: September 25, 2019
         Miami, Florida

                                                Respectfully submitted,

                                                MARKUS/MOSS PLLC
                                                By: /s/ David Oscar Markus
                                                David Oscar Markus (FBN 119318)
                                                dmarkus@markuslaw.com
                                                40 N.W. Third Street
                                                Penthouse One
                                                Miami, FL 33128
                                                Tel: (305) 379-6667

                                                and

                                                David N. Kelley (pro hac vice)
                                                Benjamin E. Rosenberg (pro hac vice)
                                                DECHERT LLP
                                                1095 Avenue of the Americas
                                                New York, New York 10036
                                                Tel.: (212) 698-3500

                                                Attorneys for Defendant




                                                   7
